DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2 and 4-11 are pending for examination. Claims 1, 9, and 10 are independent claims.
This Office Action is FINAL.

Response to Arguments
Applicant’s arguments filed 11/17/2021 regarding claims 1 are persuasive and the 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection of independent claim 1 is withdrawn.
	With regards to Claim 1, the Remarks on page 9 argue that Suzuki neither teaches or suggest the feature of claim 1 “receiving specification of a learning interval that is a part of the time series data from a user and setting the learning interval according to the specification for selecting and presenting time series data items”.  The Applicant’s amendment is persuasive and the Examiner has indicated allowability of claim 1.
Claims 4-7 and 11 depended on claim 1 and are allowable for the same reasons as claim 1. Claims 2 and 8 depend on claim 1 and would be allowable for the same reasons as claim 1 if rewritten to overcome the objections set forth in this Office Action.

Applicant’s arguments filed 11/17/2021 regarding claims 9 and 10 have been fully considered, but they are not persuasive.

… Regarding the feature, "selecting and presenting time series data items as a representative index indicating change similar to transition of overall abnormality degree of the system that is to be analyzed, from among said time series data items," … However, block 1802 merely describes the anomaly contribution of the cooling water temperature, not the transition of the cooling water temperature itself.  Accordingly, it is impossible to predict the degree of equipment anomaly in the future.
 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies, (i.e., “block 1802 merely describes the anomaly contribution of the cooling water temperature, not the transition of the cooling water temperature itself.”) particularly “transition of the cooling water temperature” are not recited in rejected independent claims 9 and 10.  These independent claims recite “selecting and presenting time series data items as a representative index” and cooling water temperature abnormality contribution degree 1802 teaches this limitation as given in claim mapping below. Independent claims 9 and 10 do not recite transition of time series data items or a similar limitation as the Applicant is arguing. Furthermore, claims 9 and 10 also do not recite “predict[ing] the degree of equipment anomaly in the future” or any similar limitation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Thus, Applicant’s argument is not persuasive.
.

Claim Objections
Claims 2 and 8 are objected to because of the following informalities:  
1.  Claim 2, line 2, the element “wherein processor is further configured to execute the instructions” is grammatically incomplete and should be corrected to “wherein the processor is further configured to execute the instructions”.  
2.  Claim 8, lines 5-6, the element “receiving a selection of an exclusion candidate of time series data items calculation of transition” is grammatically incorrect and nonsensical.   For purposes of this office action, the Examiner will interpret this element as “receiving a selection of an exclusion candidate of time series data items, wherein the exclusion candidate is excluded in calculation of transition”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Suzuki et al. (U.S. Publ. No. 2013/0097128 A1, cited in IDS submitted 3/13/2019), hereinafter Suzuki.
Regarding claim 9, Suzuki teaches:
A system analysis support method (Suzuki, Figs. 1, 15-16 show a method.  See paragraphs 0054-0091 teaching the method), 
for a computer (Suzuki, paragraphs 0002-0007 and Fig. 19 teaches computer),  comprising: 
a memory (Suzuki, Fig. 19 teaches storage section 130 in server-based computer system that includes memory as taught in paragraph 0057 of Suzuki)
storing a program including instructions (Suzuki, Fig. 19, server computer processor 1002 includes various sections 142, 120, 150, 160, 170 that execute or include program instructions/operations as taught in paragraph 0199), and
a processor configured to execute the instructions, that when executed (Suzuki, Fig. 19 teaches data gathering/diagnosing/compressing section 120 in a server-based computer system 1002 that  includes processor, interpreting processor under Broadest Reasonable Interpretation (BRI) as perform:
storing a predictive model generated (Suzuki, Fig. 1 Predicted Failure Evidence Diagnosing Section 121 is stored in Predicted-Failure Evidence Diagnosis Implementation History Storing Section 131. Suzuki, paragraphs 0060-0063, Fig. 4, paragraph 0079-0084 teaches computing smallest distances as equipment abnormality degree for input data vector time points that after normalization greater than 1 “indicating that an evidence of a predicted abnormality has been detected.”  Thus, transition from normal to abnormal for sensing data can be determined based on threshold test taught in paragraph 0084 that uses predictive model shown in Figs. 3-5 and described in paragraphs 0079-0084.) 
so that, with 2 or more time series data items as input, values representing a relationship between said 2 or more time series data items are outputted (Suzuki, paragraphs 0060-0063 and data from Diagnosis/Compression Management Section 1201 and Data Compressing Section 125 is compared and relations between data outputted as taught in paragraphs 0085-0091 and shown in Fig. 5. Thus, x1 and x2 are 2 time series data items and  eq. 1, d, d1, d2, r1 and r2 are values representing relationship between the 2 time series data items), and 
calculating transition of abnormality degree representing overall abnormality degree of a prescribed system that is to be analyzed, using said predictive model and said time series data items (Suzuki, , wherein 
said computer obtains time series data items measured in a system that is to be analyzed (Suzuki, paragraphs 0058-0059 “Time-series sensing information group detected by these sensors is supplied to the data gathering/storing apparatus 100 as input data. …The data gathering section 110 gathers time-series input data received …” Fig. 2 shows measured data and paragraphs 0069-0070 teach “various kinds of time-series sensing information such as the logging data, the process data and the event data.”),
calculates transition of abnormality degree representing overall abnormality degree of said prescribed system that is to be analyzed (Suzuki, paragraphs 0060-0063, Fig. 4, paragraph 0079-0084 teaches computing smallest distances as equipment abnormality degree for input data vector time points that after normalization greater than 1 “indicating that an evidence of a predicted abnormality has been detected.”  Thus, transition from normal to abnormal for sensing data can be determined based on threshold test taught in paragraph 0084 that uses predictive model shown in Figs. 3-5 and described in paragraphs 0079-0084.), and 
selects and presents time series data items as a representative index indicating change similar to transition of overall abnormality degree of said system that is to be analyzed, from among said time series data items (Suzuki, Figs. 21-22, paragraphs 0228-0244 teach an application of the embodiment described.  Suzuki teaches data items1802 engine speed, cooling water temperature, exhaust pipe temperature, and battery voltage as a function of time (i.e. selects and presents time series data items from sensors) Suzuki paragraph 0234 teaches “The time-axis graph displaying screen 1802 displays quantity changes with the lapse of time.” Paragraph 0241 and block 1804 indicates that the dump truck cooling water temperature is dominant and “equipment abnormality degree has exceeded 1 at time te.  Paragraph 0242 and block 1803 teaches marking the check box assigned to cooling water temperature sensor and thus cooling water temperature graph as a function of time is a representative index that is predominant contributor to equipment abnormality degree graph and indicates change similar to transition of overall abnormality degree of the system over time). 

Regarding claim 10, Suzuki teaches:
A non-transitory computer-readable recording medium storing thereon a program that when executed by a computer (Suzuki, paragraphs 0002-0007, 0057 Fig. 19 teaches computer/server storing data and programs in storage such as HDD or SSD) performs: 
storing a predictive model generated (Suzuki, Fig. 1 Predicted Failure Evidence Diagnosing Section 121 is stored in Predicted-Failure Evidence Diagnosis Implementation History Storing Section 131. Suzuki, paragraphs 0060-0063, Fig. 4, paragraph 0079-0084 teaches computing smallest distances as equipment abnormality degree for input data vector time points that after normalization greater than 1 “indicating that an evidence of a predicted abnormality has been detected.”  Thus, transition from normal to abnormal for sensing data can be determined based on threshold test taught in paragraph 0084 that uses predictive model shown in Figs. 3-5 and described in paragraphs 0079-0084.) 
so that, with 2 or more time series data items as input, values representing a relationship between said 2 or more time series data items are outputted (Suzuki, paragraphs 0060-0063 and data from Diagnosis/Compression Management Section 1201 and Data Compressing Section 125 is compared and relations between data outputted as taught in paragraphs 0085-0091 and shown in Fig. 5. Thus, x1 and x2 are 2 time series data items and  eq. 1, d, d1, d2, r1 and r2 are values representing relationship between the 2 time series data items), and 
calculating transition of abnormality degree representing overall abnormality degree of a prescribed system that is to be analyzed, using said predictive model and said time series data items (Suzuki, paragraphs 0060-0063 Fig. 4, paragraph 0079-0084 teaches computing smallest distances as equipment abnormality degree for input data vector , wherein said computer is configured to execute: 
obtaining time series data items measured in a system that is to be analyzed (Suzuki, paragraphs 0058-0059 “Time-series sensing information group detected by these sensors is supplied to the data gathering/storing apparatus 100 as input data. …The data gathering section 110 gathers time-series input data received …” Fig. 2 shows measured data and paragraphs 0069-0070 teach “various kinds of time-series sensing information such as the logging data, the process data and the event data.”),
calculating transition of abnormality degree representing overall abnormality degree of said prescribed system that is to be analyzed (Suzuki, paragraphs 0060-0063, Fig. 4, paragraph 0079-0084 teaches computing smallest distances as equipment abnormality degree for input data vector time points that after normalization greater than 1 “indicating that an evidence of a predicted abnormality has been detected.”  Thus, transition from normal to abnormal for sensing data can be determined based on threshold test taught in paragraph 0084 that uses predictive model shown in Figs. 3-5 and described in paragraphs 0079-0084.), and 
selecting and presenting time series data items as a representative index indicating change similar to transition of overall abnormality degree of said system that is to be analyzed, from among said time series data items (Suzuki, Figs. 21-22, paragraphs 0228-0244 teach an application of the embodiment described.  Suzuki teaches data items1802 engine speed, cooling water temperature, exhaust pipe temperature, and battery voltage as a function of time (i.e. selects and presents time series data items from sensors) Suzuki paragraph 0234 teaches “The time-axis graph displaying screen 1802 displays quantity changes with the lapse of time.” Paragraph 0241 and block 1804 indicates that the dump truck cooling water temperature is dominant and “equipment abnormality degree has exceeded 1 at time te.  Paragraph 0242 and block 1803 teaches marking the check box assigned to cooling water temperature sensor and thus cooling water temperature graph as a function of time is a representative index that is predominant contributor to equipment abnormality degree graph and indicates change similar to transition of overall abnormality degree of the system over time), 
to a user (Suzuki, Fig. 22, display 1801 presents data to a user, paragraphs 0242-0244). 

Allowable Subject Matter
Claims 1, 4-7, and 11 are allowed.


Reasons for Allowance 
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
As to independent Claim 1, this claim contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

1.  A system analysis support device, comprising: 
a memory storing a program including instructions, and 
a processor configured to execute the instructions, that when executed performs: 
obtaining time series data measured in a system that is to be analyzed,
calculating a transition of an abnormality degree representing an overall abnormality degree of the system that is to be analyzed, using a predictive model generated so that, with 2 or more time series data items as input, values representing a relationship between said 2 or more time series data items are outputted, and the time series data items;
receiving specification of a learning interval that is a part of the time series data from a user and setting the learning interval according to the specification for selecting and presenting time series data items; and


The elements of independent Claim 1 given above in italics were neither found through a search of the prior art nor considered obvious by the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Noda (U.S. Publ. No. 2018/0239345 A1) teaches as shown in Fig. 2 a time-series waveform (a waveform of each operation process) of sensor data is learned as a normal model based on the sensor data obtained in a predetermined learning period in which the mechanical facility is known to be normal, and the presence of an abnormality predictor of the mechanical facility is determined based on the normal model.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Inquiry Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-F 9:00-7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/INDRANIL CHOWDHURY/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114